Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 2/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements have been considered by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instantly claimed compounds are novel and non-obvious. The search yielded no results and no closely related compounds. Anger et al. “Medicinal Chemistry of Neuronal Voltage-Gated Sodium Channel
Blockers,” J. Med. Chem. 2001; 44:2 (115-137) in the IDS is close prior art discussing the mechanism of action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 47-66 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629